DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (US 2008/0234147 A1) (“Li” herein- provided by applicant) 

Claim 1
Li discloses a fluid for treating a subterranean formation comprising: 
a solvent; [0042] and 
one or more fibrous polymeric structures, wherein the one or more fibrous polymeric structures are formed by consolidating the one or more polymers during a shear event.  [0033; 0044-0047] 
Since Li discloses the same composition comprising a solvent and one or more polymers during a shear event, it would form a consolidation of one or more polymers as a fibrous polymeric structure.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the fluid is selected from the group consisting of a fluid loss control pill, a water control treatment fluid, a scale inhibition treatment fluid, a fracturing fluid, a gravel packing fluid, a drilling fluid, and a drill-in fluid. [0051; 0053]

Claim 3
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more pH sensitive polymers. [0035-0037]

Claim 4
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises a seed particle or seed fiber. [0047]

Claim 5
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more proppant particles. [0045]

Claim 6
Since Li discloses the same composition comprising a solvent and one or more polymers during a shear event, it would form a consolidation of one or more polymers as a fibrous polymeric structure with an aspect ratio of at least 2:1.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 7
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a solid.  [0045]

Claim 8
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a gel. [0039]

Claim 9
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more crosslinked polymers. [0032]

Claim 10
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the shear event is performed at a shear rate applied to the fluid between about 1 s-1 and 100,000 s-1.[0033]

Response to Arguments
Applicant’s arguments, filed on, with respect to the rejection of Claims 1-9 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nguyen et al. (US 2006113078) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
 	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/19/2022